DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 31-46 in the reply filed on 2/18/2022 is acknowledged.  The traversal is on the ground(s) that the inventions do not differ significantly.  This is not found persuasive because one invention involves a method of changing settings using a telephone, and the other invention involves a system with automated changing of user interface. These are separate inventions.
The requirement is still deemed proper and is therefore made FINAL. Claims 17-20 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stimulation device”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitations "an interface display" and “a plurality of different interface displays in lines 3-4 of the claims. These limitations are found in the parent claims, and thus the antecedent basis is unclear. The examiner recommends amending these claims to “the interface display” and “the plurality of different interface displays”.  
Claim 45 recites the limitation "the display" on line 4 of the claims. There is insufficient antecedent basis for this limitation in the claim. It seems to presuppose a visual display but the parent claim does not clearly specify or intend a visual display only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33, 35-37, 39-40, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent Application Publication 2016/0360426), hereinafter Shaw, in view of Bennett et al. (US Patent Application Publication 2013/0343584), hereinafter Bennett.
Regarding claim 31, Shaw teaches a system, comprising: a medical device including a stimulation device configured to be attached to a recipient (Shaw, ¶[0017] the invention can be used with implantable devices such as pacemakers, which is a stimulation device configured to be attached to a recipient) and configured to stimulate the recipient based on input (Shaw, ¶[0017] the invention can be used with implantable devices such as pacemakers, and pacemakers inherently have sensing and stimulation features, and they stimulate recipients based on input ¶[0016], sensors may be incorporated into the system and they provide some of this input); and a remote device 
Regarding claim 32, the modified Shaw invention teaches that the remote device is configured to automatically prioritize a first interface output superseding a prior interface output based on the data (Shaw, ¶[0016], for example, it prioritizes a first interface output, a text communication method, superseding a prior interface output, that is, voice output, based on sensor data of being in a noisy situation).
Regarding claim 33, the modified Shaw invention teaches that the interface output may be an interface audio message (Shaw, ¶[0024], an audio output may be preferably selected when the user is in the car); and the system is configured to provide the interface audio message from among a plurality of different interface audio messages based on the analysis (Shaw, ¶[00169], context sensor data is passed as part of the message, ¶[0017], and other context-sensitive communication, therefore chosen from a plurality of different interface audio messages based on the analysis; there are a plurality of messages because the alerts will say different things depends on the nature of the sensor data and the triggering event).
Regarding claim 35, the modified Shaw invention teaches that the medical device may be a hearing prosthesis (Bennett, a hearing prosthesis with a voice-based or display-based user interface, ¶[0172], ¶[0059], and notifications may be given by auditory or visual means, ¶[0036]) and the stimulation of the recipient is stimulation that evokes a hearing percept (Bennett, ¶[0047], cochlear implants may be used with Bennett’s invention, therefore stimulation of the recipient is stimulation that evokes a 
Regarding claim 36, Bennett teaches that there may an alarm or alert based on problems with the wearer that are detected by the hearing assist device (Bennett, ¶[0036], ¶[0056], ¶[0116], ¶[0124]). It would have been obvious to one having ordinary skill in the art that if there is already an audio message playing, the alarm or alert message, which is a first interface audio message, should be prioritized and played 
Regarding claim 37, the modified Shaw invention teaches that the interface output may be an interface audio message (Shaw, ¶[0042], a voice interface means an interface audio message as output); the modified Shaw invention further teaches, as explained in the rejection to claim 31, that the medical device is a hearing prosthesis (Bennett, a hearing prosthesis with a voice-based or display-based user interface, ¶[0172], ¶[0059], and notifications may be given by auditory or visual means, ¶[0036]). The modified Shaw invention further teaches that messaging interface may change according to environment (Shaw, ¶[0016-0019], especially ¶[0019], when a user changes environment, a new communication modality may be used to supplant the old communication modality in order to ensure that the communication remains effective) or emergency status (Shaw, ¶[0017], amber alerts and other failures may trigger communication). It would therefore have been obvious to one having ordinary skill in the art to configure the remote device to automatically present a second interface via the output system, superseding a prior interface presented via the output system based on the data, for example, to accommodate a noisy environment (Bennett, ¶[0060], automatic selection of a text interface due to sensed criteria, ¶[0116], prompting the user, ¶[0195] presenting an interface that is easier to use, ¶[0227-0229], the user may change the mode, ¶[0255], user may choose an appropriate prescription). Such an automatic selection is a form of adaptive control, integrated with Bennett’s other forms of adaptive control such as noise suppression (Bennett, ¶[0037], It would further have been obvious to one having ordinary skill in the art, in a situation where there is a lot of 
Regarding claim 39, Shaw teaches that the medical device is configured to analyze the data (Shaw, ¶[0017], the implanted device may trigger an alert based on what it senses, and this constitutes analyzing the data); and the remote device is configured to present an interface display via the output system from among a plurality of different interface displays based on a signal pertaining to the analyzed data received from the medical device (Shaw, ¶[0017], the implanted device triggers an alert or alarm based on what it senses; the remote device is therefore configured to present an interface display via the output system from among a plurality of different interface displays based on this trigger signal, that is, based on a signal pertaining to the analyzed data received from the medical device, ¶[0017], it is context-sensitive communication, so it matters what the original alert was about when deciding how to 
Regarding claim 40, Shaw teaches that the remote device is also configured to analyze the data (Shaw, ¶[0017], the implanted device may trigger an alert based on what it senses, and this constitutes analyzing the data) and the remote device is configured to present an interface display via the output system from among a plurality of different interface displays based on the analyzed data. (Shaw, ¶[0016-18], sensor data is used by the remote device to choose an interface output, that is, to provide a text or an audio output, which is providing an interface output from among a plurality of different interface displays based on the analysis; these displays may be auditory, visual, text, etc).
Regarding claim 43, the modified Shaw invention teaches that the medical device is a hearing prosthesis (Bennett, a hearing prosthesis with a voice-based or display-based user interface, ¶[0172], ¶[0059], and notifications may be given by auditory or visual means, ¶[0036]), and that the interface output may be an interface audio message (Shaw, ¶[0042], a voice interface means an interface audio message as output). The modified Shaw invention does not explicitly teach a plurality of different interface audio messages that are used to provide the interface audio message. Kim teaches that various alarm outputs for different error situations may be stored as a list and output according to calculated need (Kim, ¶[0093]) and they may be output in text form, audio form, or other modalities (Kim, ¶[0149]). It would have been obvious to one having ordinary skill in the art that if a system has a voice interface, that a system with a voice interface and an audio menu would also be configured to provide interface audio 
Regarding claim 44, in the modified Shaw invention, the medical device is a hearing prosthesis (Bennett, a hearing prosthesis, ¶[0172], ¶[0059], ¶[0036]), and the output system is configured to also receive input from a recipient of the hearing prosthesis (Shaw, user input, user may manually trigger a device, ¶[0017], Bennett, ¶[0228], user may manually select audio input or manually assist a hearing assist, ¶[0253]).
Regarding claim 45, the modified Shaw invention teaches that the remote device is configured to obtain input from a source other than the medical device (Bennett, ¶[0124], other medical sensors may provide input; for example, letting the user of the hearing assist device know that their blood sugar is low, and this glucose/blood sugar data clearly doesn’t come from a hearing aid). Bennett teaches that an interface, that is a voice instruction, is presented on the auditory display from among a plurality of different interfaces (difference voice or visual menus) for different devices, as demonstrated in ¶[0124], which gives voice instructions based on the health metric that has a problem, even if it is not hearing. It would have been obvious to one having ordinary skill in the art to configure the remote device to present an interface on the display from among a plurality of different interfaces based on the input from the source other than the medical device, in order to centralize all medical alerts through the same remote device, so that a user doesn’t need to carry many devices to receive their medical data.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Bennett, further in view of Roeck et al. (US Patent Application Publication 2016/0007128), hereinafter Roeck.
Regarding claim 41, the Shaw invention as modified by Bennett teaches that the medical device is a hearing prosthesis (Bennett, a hearing prosthesis with a voice-based or display-based user interface, ¶[0172], ¶[0059], and notifications may be given by auditory or visual means, ¶[0036]) and the stimulation of the recipient is stimulation that evokes a hearing percept (Bennett, ¶[0047], cochlear implants may be used with Bennett’s invention, therefore stimulation of the recipient is stimulation that evokes a hearing percept). The modified Shaw invention does not teach that the hearing prosthesis is a multimode hearing prosthesis. Roeck teaches that there may be a multimode hearing prosthesis that is utilized in one or more modes (Roeck, ¶[0014], a bimodal cochlear implant system with a cochlear implant and another hearing instrument) with multiple graphical interfaces (Roeck, ¶[0096], separate software modules, therefore also separate graphic interfaces for each mode). Roeck’s invention has data indicative of the hearing prosthesis being utilized in one or more modes (Roeck, ¶[0104] collection of fitting data from both the hearing instrument and the cochlear implant fitting data). It would have been obvious to one having ordinary skill in the art to apply the modified Shaw teachings to a multimodal hearing prosthesis because all forms of hearing prostheses, single mode or multimodal, would all have need of adjustments on occasion, and therefore suitable interfaces for making those adjustments to the settings. and the system is configured to automatically prioritize interface displays via the output system from among a plurality of different interface 
Regarding claim 42, Roeck teaches that the multimode hearing prosthesis includes a first sub-system corresponding to a cochlear implant and a second sub-system configured to evoke a hearing percept based on a different principle of operation from that of the cochlear implant (Roeck, ¶[0014], a bimodal cochlear implant system with a cochlear implant and another hearing instrument). Roeck teaches using different software modules to control the fitting of each one (Roeck, ¶[0096]), which constitute a first interface  display via the output system, prioritizing a set of controls for one of the first sub-system or the second sub-system, and presenting a second interface display viea the output system prioritizing the other set of controls for the other subsystem. Roeck does not explicitly teach automatically presenting the suitable interface upon automatic determination that the system is using one mode or another. It would have been obvious to one having ordinary skill in the art to prioritize the display of the system that is currently being fitted, and to automatically show the correct software interface to tune that system, in order to allow the system currently in use to be easily selected and configured.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Bennett and Roeck, further in view of Naylor et al. (US Patent Application Publication 2016/0038738), hereinafter Naylor.
Regarding claim 46, the modified Shaw system does not explicitly say that a first mode uses both subsystems and a second mode uses only one. Naylor teaches that a hybrid hearing system may be used so that only one system is in use, or alternately, so that both systems are in use (Naylor, ¶[0119], the database contains data involving just one hearing instrument, and also data involving both). It would have been obvious to one having ordinary skill in the art that the first and the second modes may constitute a mode in which both the first sub-system and the second sub-system are utilized to evoke a hearing percept at the time of the analysis of the data; and a mode in which only one of the first sub-system or the second sub-system is utilized to evoke a hearing percept at the time of the analysis of the data, because an important part of the fitting process is to distinguish whether the best clinical results are achieved by using only one, or using both forms of therapeutic stimulation. 

Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Bennett, further in view of Kim et al. (US Patent Application Publication 2015/0124985), hereinafter Kim.
Regarding claim 34, the modified Shaw invention teaches that the interface output may be an interface audio message (Shaw, ¶[0042], a voice interface means an interface audio message as output); the modified Shaw invention further teaches, as explained in the rejection to claim 31, that the medical device is a hearing prosthesis 
Regarding claim 38, the modified Shaw invention teaches that the medical device is a hearing prosthesis (Bennett, a hearing prosthesis with a voice-based or display-based user interface, ¶[0172], ¶[0059], and notifications may be given by auditory or visual means, ¶[0036]), and that the interface output may be an interface audio message (Shaw, ¶[0042], a voice interface means an interface audio message as output). The modified Shaw invention does not explicitly teach a plurality of different interface audio messages. Kim teaches that various alarm outputs for different error situations may be stored as a list and output according to calculated need (Kim, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Erin M Piateski/Primary Examiner, Art Unit 3792